UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or [_]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the transition period from to MARATHON PATENT GROUP, INC. (Exact Name of Registrant as Specified in Charter) Nevada 333-171214 01-0949984 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 11100 Santa Monica Blvd., Ste. 380 Los Angeles, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 703-232-1701 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [x]No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [_] Accelerated filer [_] Non-accelerated filer (Do not check if smaller reporting company) [_] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes[_] No[x] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 13,983,177 shares of common stock are issued and outstanding as of May 8, 2015. TABLE OF CONTENTS Page No. PART I. - FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets F-1 Consolidated Statements ofOperations (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Notes to Unaudited Consolidated Financial Statements F-4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 1 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II – OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 10 OTHER PERTINENT INFORMATION Unless specifically set forth to the contrary, “Marathon Patent Group, Inc.,” “we,” “us,” “our” and similar terms refer to Marathon Patent Group, Inc., a Nevada corporation, and subsidiaries. Table of Contents MARATHON PATENT GROUP, INC. AND SUBSIDIARIES CONSOLIDATEDBALANCE SHEETS March 31, 2015 December 31, 2014 (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable - net Bonds posted with courts Prepaid expenses and other current assets Total current assets Other assets: Property and equipment, net Intangible assets, net Deferred tax assets Goodwill Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Clouding IP earn out - current portion Notes payable, net of discounts of $784,154 and $82,010 for 3/31/15 and 12/31/14 Total current liabilities Long-term liabilities Notes Payable, net of discount of $1,818,185 and $64,925, for 3/31/15 and 12/31/14 Other non current liability - Deferred tax liability Revenue Share Liability - Clouding IP earn out Total long-term liabilities Total liabilities Stockholders' Equity: Preferred stock Series B, $.0001 par value, 50,000,000 shares authorized: 982,000 and 932,000 issued and outstanding at March 31, 2015 and December 31, 2014 98 93 Common stock, $.0001 par value, 200,000,000 shares authorized: 13,990,869 and 13,791,460 issued and outstanding at March 31, 2015 and December 31,2014 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. F-1 Table of Contents MARATHON PATENT GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OFOPERATIONS For the three months ended March 31, 2015 For the three months ended March 31, 2014 (Unaudited) (Unaudited) Revenue $ $ Expenses Cost of revenues Amortization of patents and website Compensation and related taxes Consulting fees Professional fees General and administrative Total operating expenses Operating loss ) ) Other income (expenses) Foreign exchange gain/(loss) ) - Interest income 2 Interest expense ) - Total other income (expense) ) Loss before provision for income taxes ) ) Income tax benefit - Net loss attributable to common shareholders ) ) Loss per common share, basic and diluted: $ ) $ ) WEIGHTED AVERAGE COMMON SHARESOUTSTANDING - Basic and Diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. F-2 Table of Contents MARATHON PATENT GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OFCASH FLOWS For the three months ended March 31, 2015 For the three months ended March 31, 2014 (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of intangible assets and website Non-cash equity compensation Stock issued for services - Deferred tax liability ) - Deferred tax asset ) - Non-cash interest, discounts and financing costs - Other non-cash adjustments - Changes in operating assets and liabilities Accounts receivable ) ) Prepaid expenses ) Accounts payable and accrued expenses Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchase of property, equipment and other intangible assets ) - Net cash provided by (used in) investing activities ) - Cash flows from financing activities: Payment on note payable in connection with the acquisition of IP Liquidity ) - Payment on assumed note payable in connection with the acquisition of Orthophoenix ) - Payment on note payable in connection with the acquisition of Dynamic Advances ) - Payment on note payable in connection with the acquisition of Medtech and Orthophoenix ) - Payment on note payable in connection with the acquisition of Sarif ) - Repayment on convertible notes ) - Cash received upon issuance of notes payable, net of $400,000 loan fee - Cash received upon exercise of warrants - Net cash provided by financing activities - Effect of exchange rate changes in cash - Netincrease in cash Cash at beginning of year Cash at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: Cash paid for: Interest expense $ $
